Citation Nr: 0636684
Decision Date: 11/27/06	Archive Date: 01/31/07

Citation Nr: 0636684	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-15 998	)	DATE NOV 27 2006
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a transient ischemic 
attack.

2. Entitlement to an initial rating in excess of 10 percent 
for left foot plantar fasciitis.

3. Entitlement to an initial rating in excess of 10 percent 
for dyspepsia with gastroesophageal reflux disease (GERD).

4. Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Los Angeles, California. 
The appeal ensued following a February 2001 rating decision 
which, in part, established service connection for the 
veteran's left foot plantar fasciitis and for dyspepsia with 
GERD. Each of these conditions was assigned a 10 percent 
rating.  

A videoconference hearing was held in March 2006 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C. 
The hearing transcript is on file.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2005).    

The issue of entitlement to a TDIU was initially denied by 
rating decision dated December 1998.  In a letter received at 
the RO in December 1998, the veteran indicated that she was 
reopening her claim based upon disability to her feet and 
stomach.  The veteran indicated that she had wanted the VA to 
evaluate her on her percentage and not on her ability to 
work, because her husband was working and she was planning to 
go back to school full time.  She hoped to find a job which 
did not require being on her feet all day and which did not 
involve a high stress environment.  Thus, the December 1998 
letter was not construed as an  NOD as it did not express 
dissatisfaction or disagreement with the denial of a TDIU.  
Thus, the December 1998 decision became final.  

In an August 2005 rating decision, service connection for a 
transient ischemic attack was denied.  The issue of 
entitlement to a TDIU was not addressed.  

The issue of entitlement to a TDIU was not subsequently 
addressed until the veteran testified at a personal hearing 
in March 2006.  During the hearing, the veteran asserted that 
she was unemployable due to her physical limitations.  

In a remand issued on May 9, 2006, the Board inadvertently 
erred in finding that an August 2005 RO rating decision 
adjudicated/denied the issue of entitlement to a TDIU.  In 
light of that finding, the Board liberally construed the 
veteran's March 2006 hearing testimony regarding 
employability as a Notice of Disagreement to the August 2005 
rating decision.  Thus, the Board instructed the RO to 
provide a statement of the case as to the issue of 
entitlement to a TDIU.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  This instruction was incorrect because there 
were no current appealable rating decisions addressing 
entitlement to a TDIU pending at the time of the March 2006 
personal hearing.  Thus, the hearing testimony regarding 
employability could not have been accepted as a Notice of 
Disagreement to the August 2005 rating decision because the 
August 2005 rating decision did not address the issue of 
entitlement to a TDIU and there were no current appeal rights 
pending for a denial of TDIU.  

Accordingly, the May 9, 2006 Board decision is vacated.


	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



Citation Nr: 0613397	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-15 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a transient ishemic 
attack.  

2.  Entitlement to an initial rating in excess of 10 percent 
for left foot plantar fasciitis.  

3.  Entitlement to an initial rating in excess of 10 percent 
for dyspepsia with gastroesophageal reflux disease (GERD).  

4.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
The appeal ensued following a February 2001 rating decision 
which, in part, established service connection for the 
veteran's left foot plantar fasciitis and for dyspepsia with 
GERD.  Each of these conditions was assigned a 10 percent 
rating.  During the appeal process, the RO also addressed the 
issues of entitlement to service connection for a transient 
ischemic attack and TDIU in an August 2005 rating decision.    

A videoconference hearing was held in March 2006 before the 
undersigned Acting Veterans Law Judge, sitting in Washington, 
D.C.  The hearing transcript is on file.  In addition to 
providing testimony regarding issues #1, #2, and #3 as on the 
title page of this decision, the veteran also provided 
testimony regarding her unemployability due to her physical 
ailments.  The Board has liberally construed the veteran's 
testimony to represent a notice of disagreement to the denial 
of a TDIU in August 2005.  Thus, that issue is also on 
appeal, and has been added to the list of claims to be 
addressed in this decision.  It is noted that where there has 
been an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case (SOC) which has not been issued as to 
that claim.  This is a procedural defect requiring remand.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Additional development is also necessary regarding the other 
claims on appeal.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on her part.


REMAND

In part, the veteran seeks service connection for a transient 
ishemic attack, in that there is a correlation between a 
transient ischemic attack and blood clots caused by the 
taking of estrogen.  She points out that she underwent a 
hysterectomy during service (for which service connection is 
already in effect) and that she started taking estrogen at 
that time and has taken it ever since.  She said that she had 
been told by a VA physician that there was a very strong 
possibility that the taking of estrogen caused her blood 
clots that resulted in her transient ischemic attack.  

The Board finds that a remand is necessary as to this issue 
in order to secure a medical opinion as to the relationship, 
if any, between the post service transient ischemic attack(s) 
and any incident of service, to include as a residual of a 
hysterectomy and the taking of estrogen.  

As to the claims for ratings in excess of 10 percent for left 
foot plantar fasciitis and dyspepsia with GERD, the veteran 
provided testimony of the severity of these conditions at the 
March 2006 personal hearing.  The Board notes that 
examinations addressing the severity of these disabilities 
were conducted in June 2005.  At that time, physical 
examination findings regarding the left foot were minimal.  
For example, minimal bony changes were noted upon X-ray.  The 
Board notes, however, that the examiner described the left 
foot plantar fasciitis as severe in nature when providing a 
diagnosis.  Additional exam is necessary to resolve the 
conflicting description of the left foot condition.  

As to the gastrointestinal condition, it was noted at the 
June 2005 examination that the veteran did show some form of 
GERD.  At the subsequently held personal hearing, the veteran 
testified as to acid reflux even though she was taking 
medication.  She said that her gastrointestinal condition 
caused her a great deal of stress which resulted in 
disruption of her stomach.  This happened up to 2 times a 
day.  Additional examination is necessary to determine the 
severity of her dyspepsia with GERD.  

Moreover, at the recent hearing, the veteran testified as to 
treatment at VA and private facilities - records of which 
have not been obtained.  Additionally, she noted that she 
received state disability benefits and had filed for Social 
Security benefits.  Any medical records, to include those 
pertinent to any award of disability benefits, should be 
obtained and added to the claims file.  

As the Board noted earlier, the RO recently denied a TDIU.  
Based on the veteran's testimony, the Board liberally 
construed her testimony to include notice of disagreement 
with that denial.  The veteran and her representative mush be 
furnished an SOC on such appealed issue.  See Godfrey, 
Manlincon, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the veteran 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
any service-connected condition, to 
include treatment and clinical records 
from Dr. Jones, Dr. Martin, Tri Care, and 
the VA facility in Loma Linda, 
California.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  Additionally, the Social Security 
Administration (SSA) and the appropriate 
state disability decision makers in 
California should be contacted and 
requested to furnish copies of all 
medical records pertinent to any award of 
disability benefits.  If medical evidence 
utilized in processing such claim is not 
available, the fact should be entered in 
the claims folder.  

3.  After completing #1-2 above, the 
veteran should undergo several VA 
examinations.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction of the examinations.  The 
examiners must annotate the examination 
reports that the claims file was in fact 
made available for review in conjunction 
with the examinations.  All testing 
deemed necessary should be performed.  
All findings should be reported in 
detail.

A.  The veteran should be scheduled for 
the appropriate examination regarding her 
claim for service connection for a 
transient ischemic attack.  The examiner 
should be asked to render an opinion as 
to whether it is very likely, at least as 
likely as not, or highly unlikely that 
the veterans post service transient 
ischemic attack was related to her period 
of service, specifically due to the 
taking of estrogen following her 
inservice hysterectomy.  The report of 
examination should include a complete 
rational for all opinions rendered.  

B.  Additionally, the veteran should be 
scheduled for an appropriate examination 
to determine the current severity of her 
left foot plantar fasciitis.  
Additionally, the examiner must determine 
whether there are objective clinical 
indications of pain/painful motion, 
weakened movement, premature/excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional functional loss due to such 
factors.  This includes instances when 
these symptoms "flare-up" or she is on 
his feet over a period of time.  And this 
determination also should be portrayed, 
if feasible, in terms of additional 
functional loss due to these factors.

C.  An appropriate VA examination to 
determine the severity of the veteran's 
dyspepsia and GERD should also be 
scheduled.  The examiner is requested to 
report all symptomatology that can be 
attributed to the service-connected 
gastrointestinal disorder and provide the 
rationale for any opinion expressed.  

4.   When the requested development is 
completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If any benefit sought is not 
granted, the veteran and her 
representative should be furnished a 
supplemental statement of the case 
(SSOC), and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

5.  Finally, the veteran and her 
representative should be furnished a SOC 
concerning the issue of entitlement to a 
TDIU.  If, and only, if, a timely 
substantive appeal is filed, this issue 
should be certified to the Board for 
appellate consideration.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




